Pricing Supplement dated November 24, 2009 to the Product Prospectus Supplement dated April 11, 2008, the Prospectus dated January 5, 2007 and the Prospectus Supplement dated February 28, 2007 $3,945,000 Royal Bank of Canada Direct Investment Notes Linked to a Basket of Stocks GENERAL TERMS Royal Bank of Canada is offering the direct investment notes linked to the value of an equally-weighted basket of stocks (referred to herein as “direct investment notes” or the “notes”) described below, which may be described in greater detail in the product prospectus supplement as well as the prospectus supplement attached to the prospectus.The prospectus dated January 5, 2007, the prospectus supplement dated February 28, 2007 and the product prospectus supplement dated April 11, 2008, describe terms that will apply generally to the direct investment notes, including any notes you purchase.Capitalized terms used but not defined in this pricing supplement shall have the meanings given to them in the product prospectus supplement.In the event of any conflict, this pricing supplement will control.There is a substantial risk that the value of the payment you receive at maturity will be less than the principal amount of your notes and may be zero. Issuer: Royal Bank of Canada (“Royal Bank”). Issue: Senior Global Medium-Term Notes, Series C Underwriter: RBC Capital Markets Corporation Basket: The Notes are linked to the value of an equally-weighted basket (the “Basket”) of the common stocks of sixteen companies (the “Underlying Stocks” and each, an “Underlying Stock”).Each Underlying Stock has a weighting of 6.25% of the overall basket.The initial value of the Basket will be calculated based on the closing prices of the Underlying Stocks on the Pricing Date. Underlying Stock Ticker Initial Stock Price Badger Meter, Inc. BMI $37.24 Calgon Carbon Corporation CCC $14.10 Church & Dwight Co., Inc. CHD $58.84 California Water Services Group CWT $36.95 Dionex Corporation DNEX $70.33 Ecolab Inc. ECL $45.10 Energy Recovery Inc. ERII $5.79 Insituform Technologies, Inc. INSU $21.33 Itron, Inc. ITRI $62.05 Layne Christensen Company LAYN $26.74 Lindsay Corporation LNN $35.43 Millipore Corporation MIL $68.56 Nalco Holding Co. NLC $24.40 SABESP SBS $37.78 Whirlpool Corporation WHR $73.59 Aqua America Inc. WTR $16.23 1 Incorporated risk factors: The notes are subject to the risks set forth under the heading “Additional Risk Factors Specific to Your Notes” in the product prospectus supplement. Interest rate (coupon): We will not pay you interest during the term of your notes. Minimum Investment: $1,000 (except for certain non-U.S. investors for whom the minimum investment will be higher). Denomination: $1,000 (except for certain non-U.S. investors for whom the denomination will be higher). Payment at Maturity: At maturity, you will receive a cash payment equal to the principal amount of your notes, multiplied by the Participation Rate, multiplied by (Basket Change + Basket Dividend Yield). You could lose some or a substantial amount of your principal amount invested if there has been a decline in the value of the Underlying Stocks at maturity or if the value of the Underlying Stocks has not increased sufficiently such that the payment at maturity, including the Basket Dividend Yield, is greater than the principal amount of the notes plus any applicable premium payable upon purchase thereof. Participation Rate: 97.00% Offer Price to Investors: 100% of the principal amount. Basket Change: The Basket Change is the equal-weighted return of the Underlying Stocks. It is equal to the average of the Percentage Changes of each Underlying Stock, which is calculated by dividing the sum of the Percentage Changes for all of the Underlying Stocks by the number of Underlying Stocks in the Basket. Percentage Change: For an Underlying Stock, at maturity, the Percentage Change is calculated using the following formula: Where the Final Price is the closing price for the Underlying Stocks on the Valuation Date and the Initial Price is the closing price for the Underlying Stocks on the Pricing Date. Basket Dividend Yield: The Basket Dividend Yield is equal to the sum of the Dividend Yields for each of the Underlying Stocks, divided by the number of Underlying Stocks in the basket. Dividend Yield: For any Underlying Stock, 100% of the gross cash dividends and distributions per share of such Underlying Stock declared by the related issuer to holders of record of a share of such Underlying Stock where the date that the shares of such Underlying Stock have commenced trading ex-dividend on the relevant exchange occurs during the period from and excluding the Pricing Date(s) to and including the Valuation Date(s) and expressed as a percentage of the Initial Stock Price for that Underlying Stock. Pricing Date: November 24, 2009 Issue Date: November 30, 2009 Valuation Date: December 27, 2010 Maturity Date: December 30, 2010 2 Term: The term of your notes is approximately thirteen (13) months. Special features of the notes: None. Initial Stock Prices: The closing price of the Underlying Stocks on the Pricing Date, as quoted on the principal national securities exchange (or any successor) on which that security is listed for trading. Final Stock Prices: The closing price of the Underlying Stocks on the Valuation Date, as quoted on the principal national securities exchange (or any successor) on which that security is listed for trading. Determination of Underlying Stock Prices: The prices of the Underlying Stocks on any trading day will equal the official closing price of that Underlying Stock or any successor stock thereto (as described in the product prospectus supplement) published following the regular official weekday close of trading for such stock on that trading day. In certain circumstances, the prices for the Underlying Stocks will be based on an alternate calculation of that Underlying Stocks described under “Specific Terms of the Notes—Consequences of Market Disruption Events” in the product prospectus supplement. U.S. tax treatment: The United States federal income tax consequences of your investment in the notes are uncertain. By purchasing the notes, you agree (in the absence of a change in law, an administrative determination or a judicial ruling to the contrary) to treat your notes as a pre-paid cash-settled forward contract with respect to the Underlying Stock for U.S. federal income tax purposes. If your notes are so treated, you should generally recognize capital gain or loss upon the sale or maturity of your notes in an amount equal to the difference between the amount you receive at such time and the amount you paid for your notes. Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg as described under “Description of Debt Securities — Ownership and Book-Entry Issuance” in the accompanying prospectus). Currency: U.S. dollars. Listing: The notes will not be listed on any securities exchange or quotation system. CUSIP: 78008HNE6 Calculation Agent: The Bank of New York, as successor to the corporate trust business of JPMorgan Chase Bank, N.A. Terms Incorporated In the Master Note: All of the terms appearing above the item captioned “Listing” on the cover page of this pricing supplement and the terms appearing under the caption “Additional Terms of the Principal Protected Notes” in the product prospectus supplement with respect to direct investment notes dated April 11, 2008. Investing in the Notes involves a number of risks.See “Risk Factors” beginning on page S-1 of the prospectus supplement dated February 28, 2007 and “Additional Risk Factors Specific to Your Notes” beginning on page PS-1 of the product prospectus supplement dated April 11, 2009. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality.The Notes are not guaranteed under the FDIC’s Temporary Liquidity Guarantee Program. The Notes will not be listed on any U.S. securities exchange or quotation system.
